DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.

Response to Amendment
This action is in response to Amendments made on 9/21/2022, in which: claims 1, 7, 11, 19,  23, 26, 28 are amended, claims 29-30 remain as filed originally, claims 9-10, 12-13, 20-22, 27, 31-32 are previously presented and claims 2-6, 8, 14-18, 24-25 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 19-23, 26-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, line 1 states “apparatus as claimed in either claim 9” which is indefinite as it is unclear what the applicant is referring to. Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim 13 recites the limitation "the 200 kilohertz to 100 megahertz range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 19, line 2 states “a plant support” which is indefinite as “a plant support has already been claimed above in claim 1.  It is unclear if the plant support disclosed is the same or different than that of the plant support of claim 1.  Applicant should amend and confirm.

Regarding claim 22, lines 1-2 state “a grow bed”  which is indefinite as “a grow bed” has already been claimed above in claim 1.  It is unclear if the grow bed disclosed is the same or different than that of the grow bed system of claim 1.  Applicant should amend and confirm

	Regarding claim 23, line 2 states “at least sensor fixings” which is indefinite as it is unclear what applicant is referring to.  Applicant should amend to clearly and distinctly point out the limitations being claimed.

	Regarding claim 23, line 3 states “at least sensors” which is indefinite as it is unclear what applicant is referring to.  Applicant should amend to clearly and distinctly point out the limitations being claimed.

Claim 27 recites the limitation "the roots" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "the root space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 28, line 3 states “a plant support” which is indefinite as “a plant support has already been claimed above in claim 1.  It is unclear if the plant support disclosed is the same or different than that of the plant support of claim 1.  Applicant should amend and confirm.

Regarding claim 28, line 7 states “either”, however in line 9 it states “and/or” which renders the claim indefinite as it is unclear if both of the limitations are required or if it is an option between one or the other of the limitations claimed.  Applicant should amend and confirm.

Claim 28 recites the limitation "the nebulized aerosol" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 28, line 12 states “optionally” which renders the claim indefinite as it is unclear if the limitations are optional or required by the claimed invention.  Applicant should amend to clearly and distinctly point out the limitations being claimed.

Claim 28 recites the limitation "the root space" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 29-32, line 1 states “A method” which renders the claim indefinite as it is unclear if they are independent or if they are dependent based on the stated dependency in each claim.  Applicant should amend to clearly define if each claim is independent or dependent on another claim.  Merely amending claims 29-32 to read “The method” would overcome this rejection.

Claim 30 recites the limitation "the droplet size distribution" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 30 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 31 recites the limitation "the density" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 28-29, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 101477087)

Regarding claim 1, Lee discloses an aeroponics apparatus comprising, a modular, grow bed system for commercial operation (Fig. 3), the apparatus comprising: a grow bed tray (40, 41, 50) having a base (40) and at least two side-walls (walls of elements 40 and 60), the grow bed tray (40, 41, 50) being adapted to hold a plant support (50) at a position spaced from the base (40) of the grow bed tray (40, 41, 50), wherein the grow bed tray (40, 41, 50) is positioned directly above and/or below (Fig. 3) another grow bed tray (40, 41, 50), and a nebulizer (20) for nebulizing nutrient solution, the nebulizer (20) located at the base (40) of the grow bed tray (40, 41, 50) and comprising at least one ultrasonic transducer (22) and a fixing portion (element 22 is hermetically sealed within case 21) for fixing the ultrasonic transducer (22) in position, wherein the at least one ultrasonic transducer (22) is mounted under the base (40) of the grow bed tray (40, 41, 50).

Regarding claim 7, Lee discloses wherein the at least one ultrasonic transducer (22) is held in a holder (21) so that the at least one ultrasonic transducer (22) is in contact with, and compressed against (wherein the ultrasonic unit element 20 is pressed against the base element 20, Figs. 2-3), the base (50) of the grow bed tray (40, 41, 50).

Regarding claim 28, Lee discloses a method for crop production, the method comprising, a) providing aeroponics apparatus (Fig. 3) as claimed in claim 1, b) providing a plant support (50) at the position spaced from the base (40) of the grow bed tray, wherein the grow bed tray is positioned directly above and/or below another grow bed tray (40, 41, 50), c) providing crops (P) in the plant support (50), and c) either: i) flowing nutrient solution into the base of the grow bed tray to contact by immersion at least the roots of the crops, and/or ii) providing nutrient solution (from within tank element 10) at the base (40) of the grow bed tray (40, 41, 50) and nebulizing the nutrient solution (via element 22) so that the nebulized aerosol nutrient solution contacts at least the roots of the crops (P), optionally in the root space.

Regarding claim 29, Lee discloses wherein nebulizing the nutrient solution (via element 22) comprises nebulizing the nutrient solution (via element 22) to provide a controlled droplet size distribution (via a fine particle state).

Regarding claim 32, Lee discloses wherein the nutrient solution (within tank element 10) comprises a by-product of aquaculture (wherein the nutrient solution is capable of being any known nutrient solution to include aquaculture by-product).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 19-22, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101477087).

Regarding claim 9, Lee discloses the invention substantially as set forth above, but does not expressly disclose comprising at least two ultrasonic transducers.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to comprise a plurality of transducers to provide an adequate amount of nutrient solution to the plants, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 10, Lee discloses the invention substantially as set forth above, but does not expressly disclose wherein each grow bed tray comprises one of 2 to 48 ultrasonic transducers, or 4 to 36 ultrasonic transducers, or 6 to 24 ultrasonic transducers.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to comprise any number of transducers to provide an adequate amount of nutrient solution to the plants, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 11, Lee discloses wherein each ultrasonic transducer (22) are controlled independently (wherein the transducers are capable of being controlled independently).

Regarding claim 12, Lee discloses the invention substantially as set forth above, but does not expressly disclose wherein each ultrasonic transducer is a piezoelectric transducer.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to design the transducer to be a piezoelectric transducer to meet the users preferences, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 13, Lee discloses the invention substantially as set forth above, but does not expressly disclose wherein each ultrasonic transducer has a resonant frequency in the 200 kilohertz to 100 megahertz range.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to contrive any number of desirable ranges for the resonant frequency of 200 kilohertz to 100 megahertz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 19, Lee discloses wherein the grow bed tray (40, 41, 50) is adapted to hold a plant support (50) spaced from the base (40) of the grow bed tray (40, 41, 50), by one or more supports (41), located on the sidewalls (walls of elements 40 and 60) of the grow bed tray (40, 41, 50).

Regarding claim 20, Lee discloses wherein one or more of the sidewalls (walls of elements 40 and 60) are detachable (Fig. 2).

Regarding claim 21, Lee discloses further comprising grow bed tray attachments (lower and upper ends of elements 40 have male and female attachment ends which allow for attachment of multiple grow beds and bases to be attached to each other) to attach at least two grow bed trays (40, 41, 50) together.

Regarding claim 22, Lee discloses comprising a grow bed (Fig. 3) comprising a plurality of grow bed trays (40, 41, 50).

Regarding claim 30, Lee discloses the invention substantially as set forth above, but does not expressly disclose wherein the droplet size distribution comprises droplets having a diameter in the range 1 to 100 pm.	
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to contrive any number of desirable ranges for the droplet size having a diameter in the range of 1 to 100 pm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 31, Lee discloses the invention substantially as set forth above, but does not expressly disclose comprising providing a root density sensor, determining the density of the root bed, nebulizing the nutrient solution to provide a controlled droplet size distribution corresponding to the predetermined optimal droplet size distribution for the density of the root bed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application, to provide a root density sensor to determine the density of the root bed and then applying the appropriate amount of nutrient solution to enhance the growth of the plants, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

Claims 23, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101477087) in view of Cottrell (US 2015/0313104).

Regarding claim 23, Lee discloses the invention substantially as set forth above, but does not expressly comprising at least sensor selected from a group consisting of: moisture, light, pH, temperature, carbon dioxide, oxygen, infrared, or ultrasonic sensors.
	However, Cottrell discloses a similar aeroponics apparatus with at least one sensor (48, claim 18) selected from a group consisting of: moisture (48), light (claim 18), pH, temperature, carbon dioxide, oxygen, infrared, or ultrasonic sensors and attaching them to each of the plant supports (Fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Lee, by providing sensors to measure the moisture and light of each of the plants within the aeroponics apparatus, as taught by Cottrell, for the purpose of providing accurate information to a control system to operate the humidifier and lighting system to enhance the growth of the plants.  

Regarding claim 26, Lee discloses comprising a nutrient solution (within water tank element 10) covering ( Fig. 3) the nebulizer (21).

Regarding claim 27, Lee discloses comprising crops (P) in the plant support (50), the roots of the crops (P), in use, being located in the root space (below element 50) between the plant support (50) and the base (40) of the grow bed tray (40, 41, 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                             

/MONICA L PERRY/            Primary Examiner, Art Unit 3644